DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/19/2021 have been fully considered but they are not persuasive.
The Applicant argues on page 6 that Figure 2 provides 112a support for "adjusting the one or more existing data points along a one-dimensional line between each of the one or more existing data points and the newly acquired data point". The claims require a level of specificity not supported by Figure 2. In Figure, the line from 52A to 52B does not pass through 50, it is offset by a noticeable margin. The same is true for the line from 54A to 54B. Additionally, there is no dashed line indicating that it was intended that either line continue through to point 50. At best, Figure 2 provides support for adjusting the data points to be closer to the newly acquired data point 50, but not along a one-dimensional line between the new data point and the existing data point. Accordingly this argument is not persuasive.
Applicant argues on pages 7 that Markowitz fails to  disclose the limitations related to "adjusting the one or more existing data points along a one-dimensional line between each of the one or more existing data points and the newly acquired data point". One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 
Applicant argues on pages 8-10 that Govari fails to disclose the limitations related to "adjusting the one or more existing data points along a one-dimensional line between each of the one or more existing data points and the newly acquired data point" because Govari's adjustments is based on probe movement and therefore has no relevance, Govari and Olsen cannot be combined, and because Govari adjusts data point values rather than position values. The Examiner respectfully disagrees,
First of all, a person having ordinary skill in the art would consider Govari relevant for consideration because both Olsen and Govari are classified within  A61B2034/2053. Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Govari's modified Olsen so that Govari's position adjustment system is applied to Olsen's organ mapping. Therefore, the set of adjusting position values along a one-dimensional line between a new point and existing point from Govari are applied the mapping of the anatomy from Olsen. Therefore, it is the combination of prior art that discloses these references. Finally, the data point value in Govari represents position (Govari, Para 16; "adjusting the apparent position to a new position such that a second displacement between the new position and the prior position") so it is unclear to the Examiner how this does not represent a position. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “adjusting the one or more existing data points along a one-dimensional line between each of the one or more existing data points and the newly acquired data point” in lines 9-10. However, the specification only provides support for adjusting the position and the electrical values of the one or more existing data points by applying a scattered interpolant process (see para 7 and para 46 of the published specification). The specification makes no mention of a one-dimensional line between the existing data points and the newly acquired data point. Figure 2, does show the existing data points being moved along a line, but not one between the existing data point and the new data point. They are offset. Accordingly, this claim is rejected under 112a.
Regarding claim 9, claim 9 recites the limitation “adjusting the one or more existing data points along a one-dimensional line between each of the one or more existing data points and the newly acquired data point” in lines 9-10. However, the specification only provides support for adjusting the position and the electrical values of the one or more existing data points by applying a scattered interpolant process (see para 7 and para 46 of the published specification). The specification makes no mention of a one-dimensional line between the existing data points and the newly acquired data point. Figure 2, does show the existing data points being moved along a line, but not one between the existing data point and the new data point. They are offset. Accordingly, this claim is rejected under 112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, claim 1 recites the limitation “a one-dimensional line between each of the one or more existing data points and the newly acquired data point” in line 10. It is unclear how one line can go through every existing data point and the newly acquired data point without also requiring that the new data and each existing point all be positioned only on a single axis? That does appear to be the intent of the Applicant. For examination purposes, this limitation will be interpreted as referring to a potential plurality of one-dimensional lines corresponding to each of the one or more existing data points and the newly acquired data point.
Regarding claim 9, claim 9 recites the limitation “a one-dimensional line between each of the one or more existing data points and the newly acquired data point” in line 10. It is unclear how one line can go through every existing data point and the newly acquired data point without also requiring that the new data and each existing point all be positioned only on a single axis? That does appear to be the intent of the Applicant. For examination purposes, this limitation will be interpreted as referring to a potential plurality of one-dimensional lines corresponding to each of the one or more existing data points and the newly acquired data point.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US20130066193, hereafter Olson) in view of Markowitz et al. (WO2009129475A1, hereafter Markowitz) and Govari et al. (US20080009711, hereafter Govari).
Regarding claim 1, Olson discloses a method, comprising:
receiving from a calibration probe multiple data points acquired in an organ of a patient, each data point being comprising (i) a respective position of the calibration probe (Olson, Para 22; “MPS 12 […] an electrical impedance-based positioning system and is configured to acquire positioning (localization) data (i.e., position and orientation—P&O) associated with one or more electrodes attached to one or more medical devices in the body of a patient.”), and (ii) a respective set of electrical values indicative of respective impedances between the position and multiple electrodes attached externally to the patient (Olson, Para 22; “Furthermore, the system 12 […] employs a plurality of body surface electrodes (i.e., patches). System 12, in an embodiment, applies excitation signals to patch pairs and measures resulting signals on the electrodes (and on the patches), which measured signals are analyzed by system 12 to produce output P&O readings.”)(Olson, Para 47; “The position of an electrode may be determined by driving current between different sets of patches and measuring one or more patch impedances”);
constructing a mapping between sets of the electrical values and respective positions in the organ (Olson, Para 35; “For example, position data collected in coordinate system 14 for purposes of generating a geometrical model or surface map of anatomical features will be shown with improved correspondence to actual images of the same anatomical features (i.e., without distortion).”), by performing for each newly acquired data point:
adding the newly acquired data point to the mapping thereby constructing a mapping between the electrical values and the respective positions (Olson, Para 35; “For example, position data collected in coordinate system 14 for purposes of generating a geometrical model or surface map of anatomical features will be shown with improved correspondence to actual images of the same anatomical features (i.e., without distortion).”); and
subsequently, tracking a position of a medical probe in the organ using the mapping (Olson, Para 35; “System 10 thus takes advantage of the ability of MPS 12 to determine the position of multiple electrodes on multiple devices simultaneously”)(Olson, Para 72; “By enabling registration of the coordinate system of an electrical impedance-based MPS in the coordinate system of a magnetic field-based MPS, method 200 provides the advantages of both types of positioning system while minimizing the drawbacks—a relatively large number of sensors can be tracked on multiple devices in an orthonormal, homogenous coordinate system.”).
Olson does not disclose performing for each newly acquired data point: if the mapping already contains one or more existing data points in a predefined vicinity of each newly acquired data point, adjusting the one or more existing data points responsively to the position and electrical value for each newly acquired data point; and if the predefined vicinity does not contain any existing data points, adding the newly acquired data point to the mapping; wherein the mapping utilizes only adjusted data points if in the predefined vicinity and newly acquired data points if outside the predefined vicinity.
In an analogous patient mapping system field of endeavor Markowitz discloses if the mapping already contains one or more existing data points in a predefined vicinity (Markowitz, volume of each voxel) of each newly acquired data point (Markowitz, Para 329; “The location or state of the various portions of the map data on the display can be updated or corrected.”), adjusting the one or more existing data points responsively to the position and electrical value for each newly acquired data point  (Markowitz, Para 167; “The voxelization can proceed by visiting each cube or voxel in the grid and identifying the distance of a data point that is a selected distance from a center of the voxel by querying the point discretization data. This can include finding all data points that are within a selected radius from a center of each of the voxels. […] The value is determined by the Gaussian function discussed above. […]  A voxel may, according to various embodiments, be given a single value even if it contains multiple points, such as the value of the highest valued point in the voxel.”); and if the predefined vicinity does not contain any existing data points (Markowitz, voxels with no data points), adding the newly acquired data point to the mapping (Markowitz, Para 167; “A voxel with no data points can be assigned a zero.”); wherein the mapping utilizes only adjusted data points if in the predefined vicinity and newly acquired data points if outside the predefined vicinity (Markowitz, Para 142; “The mapping catheter can further be moved through the heart 80 such as to a second or third location, as illustrated at 100 or 100", and data points can be further acquired at these additional locations”) (Markowitz, Para 169; “Once the surface extraction is completed in block 290, the extracted data can be saved as a geometric mesh in block 292. The geometric data can include triangle data relating to the marching squares extraction that occurs in block 290. The saved geometric mesh data in block 292 can then be rendered on the display device 58 in block 294.”) (Markowitz, Para 271; “each new point is added to the previous set of points and a surface can be generated based upon the complete set of points or any portion of the set of points”).
Markowitz is interpreted as disclosing these limitations in the claims because newly acquired data points outside any pre-existing vicinities would be new data points due to being in a zero value voxel, whereas points within a pre-existing vicinity would be within a voxel with data points already and therefore would be adjusted data points since the map data is “updated”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson to include performing for each newly acquired data point: if the mapping already contains one or more existing data points in (Markowitz, Para 9).
The use of the techniques of voxelization of mapped data points taught by Markowitz in the invention of mapping a patient’s body would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of creating a map of the patient’s body; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Olson as modified by Markowitz above is interpreted as disclosing the limitations above because Olson is modified by Markowitz to use the interpolation techniques for each data point of impedance in Olson.
Olson as modified by Markowitz above does not disclose adjusting the one or more existing data points along a one-dimensional line between the existing data point and the newly acquired data point responsively to each newly acquired data point.
In an analogous impedance-based position tracked surgical device field of endeavor Govari discloses tracking the position of impedance value data points (Govari, Para 27; “Based on the measured impedances, the control unit 28 determines the catheter position relative to the body surface electrodes.”) and adjusting one or more existing impedance value data points along a one-dimensional line between the one or more existing data points and a newly acquired data point responsively to each newly acquired data point (Govari, Para 16; “The controller is operative for determining an apparent position of the probe in the body, establishing that a first displacement between the apparent position and a prior position of the probe at a known time corresponds to a first rate of motion that exceeds a predetermined limit, adjusting the apparent position to a new position such that a second displacement between the new position and the prior position corresponds to a second rate of motion that is less than the predetermined limit, and displaying the new position on the display”) (Govari, Para 14; “determining an apparent conformation of the probe in the body, establishing that the apparent conformation is outside the range, referencing the model to determine a true conformation of the probe, adjusting the apparent conformation to the true conformation and displaying the true conformation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz above to include adjusting the one or more existing data points along a one-dimensional line between the existing data point and the newly acquired data point responsively each newly acquired data point in order to allow for more accurate measurements by adjusting for discrepancies between the apparent position and the actual position as taught by Govari (Govari, Para 5).

Regarding claim 4, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 1 as discussed above.
Olson as modified by Markowitz and Govari above further discloses wherein the calibration probe comprises a magnetic position sensor of a magnetic position tracking system (Olson, Para 20; “System 10 shows a first MPS 12 (electrical impedance-based) and associated first coordinate system 14, a second MPS 16 (magnetic field-based) and associated second coordinate system 18”)(Olson, Para 23; “MPS 16 […] a magnetic field-based positioning system and is likewise configured to acquire positioning (localization) data (i.e., position and orientation—P&O) associated with one or more sensors attached or otherwise associated with one or more medical devices in the body of the patient.”).

Regarding claim 7, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 1 as discussed above.
Olson as modified by Markowitz and Govari above further discloses receiving from the medical probe, at a given location in the organ, a given set of the electrical values (Olson, Para 42; “A pair of electrodes, for example the Z-axis electrodes 64 and 66, may be excited by signal generator 80 to generate an electrical field in the body of patient 54 and heart 52. In one embodiment, this electrode excitation process occurs rapidly and sequentially as different sets of patch electrodes are selected and one or more of the unexcited (in an embodiment) surface electrodes are used to measure voltages.”);
(Olson, Para 42; “During the delivery of the excitation signal (e.g., current pulse), the remaining (unexcited) patch electrodes may be referenced to the belly patch 68 and the voltages impressed on these remaining electrodes are measured by the A-to-D converter 82. In this fashion, the surface patch electrodes are divided into driven and non-driven electrode sets”); and
estimating the position of the medical probe at the given location by identifying one or more of the selected data points having electrical values closest to the electrical values of the given set (Olson, Para 43; The patch data is used, along with measurements made at electrode 72, to determine a relative location of electrode 72 in coordinate system 14.”).

Regarding claim 9, Olson discloses in Figure 2 an apparatus, comprising:
an interface (Olson, Electronic Control Unit 28), configured to receive (Olson, Para 30; “ECU 28 is configured to perform a number of functions, as described in greater detail below. First, ECU 28 is responsive to at least position data from MPS 12 and MPS 16 (i.e., fiducial pairs)”) from a calibration probe multiple data points acquired in an organ of a patient, each data point comprising (i) a respective position of the calibration probe (Olson, Para 22; “MPS 12 […] an electrical impedance-based positioning system and is configured to acquire positioning (localization) data (i.e., position and orientation—P&O) associated with one or more electrodes attached to one or more medical devices in the body of a patient.”), and (ii) a respective set of electrical values indicative of respective impedances between the position and multiple electrodes attached externally to the patient (Olson, Para 22; “Furthermore, the system 12 […] employs a plurality of body surface electrodes (i.e., patches). System 12, in an embodiment, applies excitation signals to patch pairs and measures resulting signals on the electrodes (and on the patches), which measured signals are analyzed by system 12 to produce output P&O readings.”)(Olson, Para 47; “The position of an electrode may be determined by driving current between different sets of patches and measuring one or more patch impedances”); and
a processor, configured to construct a mapping between sets of the electrical values and respective positions in the organ (Olson, Para 35; “For example, position data collected in coordinate system 14 for purposes of generating a geometrical model or surface map of anatomical features will be shown with improved correspondence to actual images of the same anatomical features (i.e., without distortion).”), by performing for each newly acquired data point:
adding the newly acquired data point to the mapping thereby constructing a mapping between the electrical values and the respective positions (Olson, Para 35; “For example, position data collected in coordinate system 14 for purposes of generating a geometrical model or surface map of anatomical features will be shown with improved correspondence to actual images of the same anatomical features (i.e., without distortion).”).
Olson does not disclose performing for each newly acquired data point: if the mapping already contains one or more existing data points in a predefined vicinity of 
In an analogous patient mapping system field of endeavor Markowitz discloses if the mapping already contains one or more existing data points in a predefined vicinity (Markowitz, volume of each voxel) of each newly acquired data point (Markowitz, Para 329; “The location or state of the various portions of the map data on the display can be updated or corrected.”), adjusting the one or more existing data points responsively to the position and electrical value for each newly acquired data point  (Markowitz, Para 167; “The voxelization can proceed by visiting each cube or voxel in the grid and identifying the distance of a data point that is a selected distance from a center of the voxel by querying the point discretization data. This can include finding all data points that are within a selected radius from a center of each of the voxels. […] The value is determined by the Gaussian function discussed above. […]  A voxel may, according to various embodiments, be given a single value even if it contains multiple points, such as the value of the highest valued point in the voxel.”); and if the predefined vicinity does not contain any existing data points (Markowitz, voxels with no data points), adding the newly acquired data point to the mapping (Markowitz, Para 167; “A voxel with no data points can be assigned a zero.”); wherein the mapping utilizes only adjusted data points if in the (Markowitz, Para 142; “The mapping catheter can further be moved through the heart 80 such as to a second or third location, as illustrated at 100 or 100", and data points can be further acquired at these additional locations”) (Markowitz, Para 169; “Once the surface extraction is completed in block 290, the extracted data can be saved as a geometric mesh in block 292. The geometric data can include triangle data relating to the marching squares extraction that occurs in block 290. The saved geometric mesh data in block 292 can then be rendered on the display device 58 in block 294.”) (Markowitz, Para 271; “each new point is added to the previous set of points and a surface can be generated based upon the complete set of points or any portion of the set of points”).
Markowitz is interpreted as disclosing these limitations in the claims because newly acquired data points outside any pre-existing vicinities would be new data points due to being in a zero value voxel, whereas points within a pre-existing vicinity would be within a voxel with data points already and therefore would be adjusted data points since the map data is “updated”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson to include performing for each newly acquired data point: if the mapping already contains one or more existing data points in a predefined vicinity of the data point, adjusting the one or more existing data points responsively to the position and electrical value for each newly acquired data point; and if the predefined vicinity does not contain any existing data points, adding the newly acquired data point to the mapping; wherein the mapping utilizes only adjusted data (Markowitz, Para 9).
The use of the techniques of voxelization of mapped data points taught by Markowitz in the invention of mapping a patient’s body would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of creating a map of the patient’s body; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Olson as modified by Markowitz above is interpreted as disclosing the limitations above because Olson is modified by Markowitz to use the interpolation techniques for each data point of impedance in Olson.
Olson as modified by Markowitz above does not disclose adjusting the one or more existing data points along a one-dimensional line between the existing data point and the newly acquired data point responsively each newly acquired data point.
In an analogous impedance-based position tracked surgical device field of endeavor Govari discloses tracking the position of impedance value data points (Govari, Para 27; “Based on the measured impedances, the control unit 28 determines the catheter position relative to the body surface electrodes.”) and adjusting one or more existing impedance value data points along a one-dimensional line between the one or more existing data points and a newly acquired data point responsively to each newly acquired data point (Govari, Para 16; “The controller is operative for determining an apparent position of the probe in the body, establishing that a first displacement between the apparent position and a prior position of the probe at a known time corresponds to a first rate of motion that exceeds a predetermined limit, adjusting the apparent position to a new position such that a second displacement between the new position and the prior position corresponds to a second rate of motion that is less than the predetermined limit, and displaying the new position on the display”) (Govari, Para 14; “determining an apparent conformation of the probe in the body, establishing that the apparent conformation is outside the range, referencing the model to determine a true conformation of the probe, adjusting the apparent conformation to the true conformation and displaying the true conformation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz above to include adjusting the one or more existing data points along a one-dimensional line between the existing data point and the newly acquired data point responsively to each newly acquired data point in order to allow for more accurate measurements by adjusting for discrepancies between the apparent position and the actual position as taught by Govari (Govari, Para 5).

Regarding claim 12, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 9 as discussed above.
Olson as modified by Markowitz and Govari above further discloses wherein the calibration probe comprises a magnetic position sensor of a magnetic position tracking (Olson, Para 20; “System 10 shows a first MPS 12 (electrical impedance-based) and associated first coordinate system 14, a second MPS 16 (magnetic field-based) and associated second coordinate system 18”)(Olson, Para 23; “MPS 16 […] a magnetic field-based positioning system and is likewise configured to acquire positioning (localization) data (i.e., position and orientation—P&O) associated with one or more sensors attached or otherwise associated with one or more medical devices in the body of the patient.”).

Regarding claim 15, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 9 as discussed above.
Olson as modified by Markowitz and Govari above further discloses wherein the processor is configured to receive from the medical probe, at a given location in the organ, a given set of the electrical values (Olson, Para 42; “A pair of electrodes, for example the Z-axis electrodes 64 and 66, may be excited by signal generator 80 to generate an electrical field in the body of patient 54 and heart 52. In one embodiment, this electrode excitation process occurs rapidly and sequentially as different sets of patch electrodes are selected and one or more of the unexcited (in an embodiment) surface electrodes are used to measure voltages.”);
to select, from among the existing data points of the mapping, data points comprising electrical values falling within a predefined range of electrical values comprising the given set (Olson, Para 42; “During the delivery of the excitation signal (e.g., current pulse), the remaining (unexcited) patch electrodes may be referenced to the belly patch 68 and the voltages impressed on these remaining electrodes are measured by the A-to-D converter 82. In this fashion, the surface patch electrodes are divided into driven and non-driven electrode sets”); and
to estimate the position of the medical probe at the given location by identifying one or more of the selected data points having electrical values closest to the electrical values of the given set (Olson, Para 43; The patch data is used, along with measurements made at electrode 72, to determine a relative location of electrode 72 in coordinate system 14.”).

Claims 2-3, 8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, Markowitz, and Govari as applied to claims 1, 7, 9 and 15 above, and further in view of Popov (Steoimen Popv, Binary Search, https://github.com/stoimen/algorithms/wiki/Binary-Search, October 16, 2015, retrieved August 27, 2019).
Regarding claim 2, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 1 as discussed above.
Olson does not disclose wherein constructing the mapping comprises finding the one or more existing data points that fall in the predefined vicinity, by sorting at least some of the existing data points in the mapping according to their respective distances from the received data point.
However, Markowitz further discloses wherein constructing mapping comprises finding one or more existing data points that fall in the predefined vicinity (Markowitz, Para 167; “This can include finding all data points that are within a selected radius from a center of each of the voxels. If a data point is found for a particular voxel, a scalar value is computed based upon the point's distance from the center of the voxel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein constructing the mapping comprises finding the one or more existing data points that fall in the predefined vicinity in order to allow for mapping of the patient without the use of ionizing radiation and with reduced training, costs, and time as taught by Markowitz (Markowitz, Para 9).
Further, in an analogous data analysis field of endeavor Popov discloses finding one or more existing data points by sorting at least some of the data points (Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein constructing the mapping comprises sorting at least some of the data points in the mapping according to their respective distances from the received data point in order to quickly and easily find the relevant data points as taught by Popov (Popov, Page 4, Para 3).

Regarding claim 3, Olson as modified by Markowitz, Govari, and Popov above discloses all of the elements of claim 2 as discussed above.
Olson does not disclose wherein sorting the existing data points comprises applying a binary searching technique.
However, Popov further discloses wherein sorting existing data points comprises applying a binary searching technique (Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz, Govari, and Popov above wherein sorting the data points comprises applying a binary searching technique in order to quickly and easily find the relevant data points as taught by Popov (Popov, Page 4, Para 3).

Regarding claim 8, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 7 as discussed above.
Olson as modified by Markowitz and Govari above does not disclose wherein identifying the one or more of the selected data points comprises applying a binary searching technique.
(Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein identifying the one or more of the selected data points comprises applying a binary searching technique in order to quickly and easily find the relevant data points as taught by Popov (Popov, Page 4, Para 3).

Regarding claim 10, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 9 as discussed above.
Olson as modified by Markowitz and Govari above does not disclose wherein the processor is configured to sort at least some of the existing data points in the mapping according to their respective distances from the received data point.
In an analogous data analysis field of endeavor Popov discloses finding one or more existing data points by sorting at least some of the data points (Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz above wherein the processor is configured to sort at least some of the data points in the mapping according to their respective distances from the received data point in order to quickly and easily find the relevant data points as taught by Popov (Popov, Page 4, Para 3).

Regarding claim 11, Olson as modified by Markowitz, Govari, and Popov above discloses all of the elements of claim 10 as discussed above.
Olson does not disclose wherein sorting the existing data points by applying a binary searching technique.
However, Popov further discloses wherein sorting existing data points comprises applying a binary searching technique (Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz, Govari, and Popov above wherein the processor is configured to sort the data points by applying a binary searching technique in order to quickly and easily find the relevant data points as taught by Popov (Popov, Page 4, Para 3).

Regarding claim 16, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 15 as discussed above.
Olson does not disclose wherein the processor is configured to apply a binary searching technique in identifying the one or more of the selected data points.
In an analogous data analysis field of endeavor Popov discloses wherein identifying the one or more of the selected data points comprises applying a binary searching technique in identifying one or more selected data points (Popov, Page 1, Para 1; “The binary search is perhaps the most famous and best suitable search algorithm for sorted arrays. Indeed when the array is sorted it is useless to check every single item against the desired value. Of course a better approach is to jump straight to the middle item of the array and if the item’s value is greater than the desired one, we can jump back again to the middle of the interval. Thus the new interval is half the size of the initial one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari (Popov, Page 4, Para 3).

Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Olson, Markowitz as, and Govari applied to claims 1 and 9 above, and further in view of Thiagalingam  et al. (US20090099468)(hereafter Thiagalingam).
Regarding claim 5, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 1 as discussed above.
Olson as modified by Markowitz and Govari above discloses the claimed invention except for wherein the predefined vicinity comprises a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point. Olson as modified by Markowitz above is silent about the radius of the predefined vicinity. It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. In re Aller, 105 USPQ 233.
Olson as modified by Markowitz and Govari above is interpreted as disclosing wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the 
Olson as modified by Markowitz and Govari above does not disclose wherein the predefined vicinity comprises a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point.
In analogous position tracking field of endeavor Thiagalingam disclose wherein the predefined vicinity comprises a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point (Thiagalingam, Para 145; “In step 2212, the data points are sorted by their distance from the geometry centre, starting from the closest point and ending with the point that is furthermost from the centre of the geometry. In decision step 2214, a check is made to determine colour data is available for the current data point.  […] a list of the vertex points on the geometry that are within the interpolation distance (e.g., 5 mm) is created. In step 2220, the existing colour data for these vertices are replaced with the colour data for the current beat. Processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein the predefined vicinity comprises a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point in order to rapidly and accurately map a location as taught by Thiagalingam (Thiagalingam, Para 11).

Regarding claim 13, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 9 as discussed above.
Olson as modified by Markowitz and Govari above discloses the claimed invention except for wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point. Olson as modified by Markowitz above is silent about the radius of the predefined vicinity. It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. In re Aller, 105 USPQ 233.
Olson as modified by Markowitz and Govari above is interpreted as disclosing wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point however in the interest of compact prosecution the following rejection is made as well.
Olson as modified by Markowitz and Govari above does not disclose wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point.
In analogous position tracking field of endeavor Thiagalingam disclose wherein the predefined vicinity comprises a circle defined by a radius smaller than 10 mm, (Thiagalingam, Para 145; “In step 2212, the data points are sorted by their distance from the geometry centre, starting from the closest point and ending with the point that is furthermost from the centre of the geometry. In decision step 2214, a check is made to determine colour data is available for the current data point.  […] a list of the vertex points on the geometry that are within the interpolation distance (e.g., 5 mm) is created. In step 2220, the existing colour data for these vertices are replaced with the colour data for the current beat. Processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein the processor is configured to set the predefined vicinity by applying a circle defined by a radius smaller than 10 mm, centered at the position specified in the received data point in order to rapidly and accurately map a location as taught by Thiagalingam (Thiagalingam, Para 11).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, Markowitz, and Govari as applied to claims 1 and 9 above, and further in view of Yang et al. (A Study of the 12 Different Interpolation Methods----A Case Study of SURFER 8.0, Proceedings of the XXth ISPRS Congress, 2004)(hereafter Yang).
Regarding claim 6, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 1 as discussed above.
Olson as modified by Markowitz and Govari above does not disclose wherein adjusting the one or more existing data points comprises calculating a weighted 
In an analogous interpolation of data points field of endeavor Yang discloses wherein adjusting the one or more existing data points comprises calculating a weighted arithmetic average between the one or more existing data points and the received data point (Yang, Pg 6, Para 1; “The Natural Neighbor interpolation algorithm uses a weighted average of the neighboring observations”)(Yang, Pg 8, Para 2; “The output grid node value is set equal to the arithmetic average of the identified neighboring data”), and adjusting the values of the one or more existing data points by applying a scattered interpolant process (Yang, Abstract; “SURFER is a contouring and 3D surface mapping program, which quickly and easily transforms random surveying data, using interpolation”)(Yang, Pg 6, Para 1; “The Natural Neighbor interpolation algorithm uses a weighted average of the neighboring observations, where the weights are proportional to the "borrowed area". The Natural Neighbor method does not extrapolate contours beyond the convex hull of the data locations (i.e. the outline of the Thiessen polygons).”)(Yang, Pg 8, Para 2; “The Moving Average method assigns values to grid nodes by averaging the data within the grid node's search ellipse. To use Moving Average, a search ellipse must be defined and the minimum number of data to use, specified. For each grid node, the neighboring data are identified by centering the search ellipse on the node.”).
(IDW, Pg 2, Para 1).

Regarding claim 14, Olson as modified by Markowitz and Govari above discloses all of the elements of claim 9 as discussed above.
Olson as modified by Markowitz and Govari above does not disclose wherein the processor is configured to calculate a weighted arithmetic average of the position and the electrical values between the one or more existing data points and the received data point, and to adjust the position and the electrical values of the one or more existing data points by applying a scattered interpolant process.
In an analogous interpolation of data points field of endeavor Yang discloses wherein adjusting the one or more existing data points comprises calculating a weighted arithmetic average between the one or more existing data points and the received data point (Yang, Pg 6, Para 1; “The Natural Neighbor interpolation algorithm uses a weighted average of the neighboring observations”)(Yang, Pg 8, Para 2; “The output grid node value is set equal to the arithmetic average of the identified neighboring data”), and adjusting the values of the one or more existing data points by (Yang, Abstract; “SURFER is a contouring and 3D surface mapping program, which quickly and easily transforms random surveying data, using interpolation”)(Yang, Pg 6, Para 1; “The Natural Neighbor interpolation algorithm uses a weighted average of the neighboring observations, where the weights are proportional to the "borrowed area". The Natural Neighbor method does not extrapolate contours beyond the convex hull of the data locations (i.e. the outline of the Thiessen polygons).”)(Yang, Pg 8, Para 2; “The Moving Average method assigns values to grid nodes by averaging the data within the grid node's search ellipse. To use Moving Average, a search ellipse must be defined and the minimum number of data to use, specified. For each grid node, the neighboring data are identified by centering the search ellipse on the node.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as modified by Markowitz and Govari above wherein adjusting the one or more existing data points comprises calculating a weighted arithmetic average of the position and the electrical values between the one or more existing data points and the received data point, and adjusting the position and the electrical values of the one or more existing data points by applying a scattered interpolant process in order to calculate unknown data points by referring to information in neighboring points as taught by Yang (IDW, Pg 2, Para 1).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793